Title: To George Washington from Major General Stirling, 28 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Elizabeth Town [N.J.] Novr 28th 1778 9 oClo. P.m.
  
I wrote your Excellency yesterday Evening that the fleet which had been so long between the Hook & the Watering place were at lenght gone to Sea. Capt. Burrow’s from the Highlands of Navesinks since informs me that at Sun set Yesterday they were twenty Miles from Sandy hook Standing South a little Easterly which was the only Course they Could Steer as the Wind hung, unless they were going to the Eastward. he says they Consist of 33 Ships, (Including one of Sixty one of forty Guns and two frigates) One Snow, Nine Brig’s and ten Schooners & Sloops. they are gone Clear of the land, for this day at Noon not one of them Could be seen; at Eleven this Morning, two Ships passed the light house and went to Sea, these I take to be the Roebuck and a frigate as I have Intelligence from New York that the Commissioners & many Officers embarked on board of two Such Ships and droped down part of the Way Yesterday. This last fleet I do not belive are designed for any Offensive Operation on our Settlements, their Convoy is not equal to it, and not Suited for Charles Town Bar where it has been talked off was their destination. I am your Excellency’s Most Obedient Humble Servant

  Stirling,

